           Case 2:20-cv-01911-RFB-NJK Document 7 Filed 12/07/20 Page 1 of 5




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     MICHAEL TROY MOORE,
 7                                                         Case No.: 2:20-cv-01911-RFB-NJK
              Plaintiff,
 8                                                                       ORDER
     v.
 9                                                                    [Docket No. 1]
     UNITED FOOD AND COMMERCIAL
10   WORKERS 8 GOLDEN STATE, et al.,
11            Defendants.
12         Plaintiff is proceeding in this action pro se and has requested authority under 28. U.S.C. §
13 1915 to proceed in forma pauperis. Docket No. 1. Plaintiff also submitted a complaint. Docket
14 No. 1-1.
15    I.   In Forma Pauperis Application
16         Plaintiff has submitted the affidavit required by § 1915(a). Docket No. 1. Plaintiff has
17 shown an inability to prepay fees and costs or give security for them. Accordingly, Plaintiff’s
18 request to proceed in forma pauperis under § 1915(a) is granted.
19   II.   Screening Complaint
20         A. Standard
21         Upon granting an application to proceed in forma pauperis, courts screen the complaint.
22 28 U.S.C. § 1915(e). Section 1915(e) permits courts to dismiss a case if the action is legally
23 “frivolous or malicious,” the complaint fails to state a claim upon which relief may be granted, or
24 the plaintiff seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
25 § 1915(e)(2). When a court dismisses a complaint under § 1915, the plaintiff should be given
26 leave to amend the complaint with directions as to curing its deficiencies, unless it is clear from
27 the face of the complaint that the deficiencies could not be cured by amendment. Cato v. United
28 States, 70 F.3d 1103, 1106 (9th Cir. 1995).

                                                    1
           Case 2:20-cv-01911-RFB-NJK Document 7 Filed 12/07/20 Page 2 of 5




 1         Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint
 2 for failure to state a claim upon which relief can be granted. 1 Review under Rule 12(b)(6) is
 3 essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723
 4 (9th Cir. 2000). A properly pled complaint must provide a short and plain statement of the claim
 5 showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2); see also Bell Atl. Corp. v.
 6 Twombly, 550 U.S. 544, 555 (2007). Although Rule 8 does not require detailed factual allegations,
 7 it demands “more than labels and conclusions” or a “formulaic recitation of the elements of a cause
 8 of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265,
 9 286 (1986)). The Court must accept as true all well-pled factual allegations contained in the
10 complaint, but the same requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679.
11 Mere recitals of the elements of a cause of action, supported only by conclusory allegations, do
12 not suffice. Id. at 678. Additionally, where the claims in the complaint have not crossed the line
13 from conceivable to plausible, the complaint should be dismissed. Twombly, 550 U.S. at 570.
14         Allegations of a pro se complaint are held to less stringent standards than formal pleadings
15 drafted by lawyers. Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal
16 construction of pro se pleadings is required after Twombly and Iqbal). “However, a liberal
17 interpretation of a civil rights complaint may not supply essential elements of the claim that were
18 not initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
19         B. Analysis
20         Plaintiff asserts claims against two labor unions, two private individuals, and a family trust
21 (“Defendants”). Docket No. 1-1 at 1. Plaintiff’s claims arise out of allegations that Defendants
22 underreported the number of hours he worked for them, resulting in an incorrect calculation of his
23 pension benefits. Docket No. 1-1 at 2. Plaintiff alleges that, despite multiple requests over two
24 years, Defendants have withheld documents related to his pension benefits. Id. at 11. Plaintiff
25 further alleges that Defendants have prevented him from filing “for all pension(s) promised and
26 earned during his employment.”        Id. at 13.       Specifically, Plaintiff alleges that Defendants
27
         1
            Unless otherwise noted, references to “Rules” refer to the Federal Rules of Civil
28 Procedure.

                                                      2
            Case 2:20-cv-01911-RFB-NJK Document 7 Filed 12/07/20 Page 3 of 5




 1 threatened to retaliate against him if he continues to pursue efforts to correct the calculation of his
 2 pension benefits. Id. at 9, 13. Based on these allegations, Plaintiff asserts causes of action under
 3 § 1983, the First Amendment, the Racketeer Influenced and Corrupt Organizations Act (“RICO”),
 4 and the Employee Retirement Income Security Act (“ERISA”). Id. at 1, 9.
 5         Plaintiff submits that Defendants’ actions constitute a § 1983 violation. Id. at 10, 13. “To
 6 state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a right secured
 7 by the Constitution or laws of the United States was violated, and (2) that the alleged violation as
 8 committed by a person acting under the color of State law.” Long v. Cty. of Los Angeles, 442 F.3d
 9 1178, 1185 (9th Cir. 2006). Although private parties are generally not considered state actors, a
10 private party may bear liability for a constitutional deprivation under § 1983 where a plaintiff
11 demonstrates that “‘the conduct allegedly causing the deprivation of a federal right [was] fairly
12 attributable to the State.’” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)
13 (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)); see also Quezambra v. United
14 Domestic Workers of Am. AFSCME Local 3930, 445 F. Supp. 3d 695, 703 (C.D. Cal. 2020)
15 (“There is a general rule that unions are not state actors[.]”). Here, Plaintiff’s complaint fails to
16 allege that he suffered a constitutional deprivation. Moreover, Plaintiff fails to allege sufficient
17 facts to demonstrate that Defendants’ private conduct is attributable to the state.
18         Plaintiff further submits that Defendants’ conduct violated the First Amendment. Docket
19 No. 1-1 at 1, 5, 10, 13, 14. Private parties are generally not bound by the First Amendment, unless
20 the private party “has acted ‘in concert’ with the state ‘in effecting a particular deprivation of
21 constitutional right.”’ Belgau v. Inslee, 975 F.3d 940, 947 (9th Cir. 2020) (quoting Tsao, 698 F.3d
22 at 1140). In this case, Plaintiff fails to allege sufficient facts showing Defendants acted in concert
23 with the state to cause a constitutional deprivation.
24         Plaintiff also submits that Defendants engaged in conduct prohibited under RICO. Docket
25 No. 1-1 at 11. “The elements of a civil RICO claim are as follows: (1) conduct (2) of an enterprise
26 (3) through a pattern (4) of racketeering activity (known as ‘predicate acts’) (5) causing injury to
27 plaintiff’s business or property.” Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d
28 353, 361 (9th Cir. 2005). To establish a “pattern of racketeering activity,” a plaintiff must show

                                                      3
            Case 2:20-cv-01911-RFB-NJK Document 7 Filed 12/07/20 Page 4 of 5




 1 that a defendant committed two or more predicate acts, which create a threat of continuing criminal
 2 activity. H.J. Inc. v. N.W. Bell Tel. Co., 492 U.S. 229, 237–38 (1989). Here, Plaintiff alleges that
 3 Defendants sent two threatening letters in response to his letters requesting an amicable resolution
 4 of the underreported hours. Docket No. 1-1 at 8. Plaintiff’s complaint fails to plead sufficient
 5 facts demonstrating that the content in the letters was criminal in nature. Further, it is unclear what
 6 injury Plaintiff alleges he sustained because of Defendants’ letters.
 7          Finally, Plaintiff submits that Defendants violated ERISA by withholding documents
 8 pertaining to his pension benefits. Docket No. 1-1 at 1. 9, 11, 12, 16. ERISA permits a plaintiff
 9 to file a civil action against the administrator of a plan for failure to produce requested information.
10 29 U.S.C. § 1132(c). ERISA requires the administrator of a plan to comply with a request for
11 certain information. Id. For instance, a party may request “the annual report, and documents
12 relating to the employee benefit plan including an updated summary plan description, the
13 bargaining agreement, trust agreement, or contract.” Id. To fully comply with this requirement,
14 the administrator must mail the requested information to the last known address of the requesting
15 party no later than thirty days after the request. Id. If the administrator fails to respond to the
16 requesting party with the information within thirty days, the administrator is liable to pay the
17 requesting party up to $100 per day from the date of the failure. Id.
18          Here, Plaintiff alleges that he requested all pension documents on September 24, 2018.
19 Docket No. 1-1 at 16. “The provisions of § 1132(c) are very specific regarding the exact
20 documents an administrator is required to provide to a participant or beneficiary upon request.”
21 Maldonado v. Empire HealthChoice Assurance, Inc., 2020 WL 5240625, at *6 (C.D. Cal. June 29,
22 2020). Plaintiff fails to allege that he submitted written requests for the specific documents ERISA
23 commands an administrator to produce, such as an annual report or summary plan description. In
24 addition, it is not clear whether Defendants are the administrators of the pension benefits plan. As
25 a result, the Court cannot plausibly infer that Plaintiff is entitled to relief under § 1132(c).
26
27
28

                                                       4
          Case 2:20-cv-01911-RFB-NJK Document 7 Filed 12/07/20 Page 5 of 5




 1 III.   Conclusion
 2        Accordingly, IT IS ORDERED that:
 3        1.    Plaintiff’s request to proceed in forma pauperis is hereby GRANTED. Docket No.
 4              1. Plaintiff shall not be required to pay the filing fee.
 5        2.    Plaintiff is permitted to maintain this action to conclusion without the necessity of
 6              prepayment of any additional fees or costs or the giving of a security therefor. This
 7              Order granting leave to proceed in forma pauperis shall not extend to the issuance
 8              and/or service of subpoenas at government expense.
 9        3.    The Complaint is DISMISSED with leave to amend. Plaintiff will have until
10              January 6, 2021, to file an Amended Complaint, if the noted deficiencies can be
11              corrected. If Plaintiff chooses to amend the complaint, Plaintiff is informed that
12              the Court cannot refer to a prior pleading (i.e., the original Complaint) in order to
13              make the Amended Complaint complete. This is because, as a general rule, an
14              Amended Complaint supersedes the original Complaint.            Local Rule 15-1(a)
15              requires that an Amended Complaint be complete in itself without reference to any
16              prior pleading.     Once a plaintiff files an Amended Complaint, the original
17              Complaint no longer serves any function in the case. Therefore, in an Amended
18              Complaint, as in an original Complaint, each claim and the involvement of each
19              Defendant must be sufficiently alleged.
20        4.    Failure to comply with this order will result in the recommended dismissal of
21              this case.
22        IT IS SO ORDERED.
23        Dated: December 7, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                   5
